DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks (US 2017/0269713).
With respect to Claim 1, Marks teaches a method for subsiding motion sickness when a first user is following a viewport of a second user in a streaming session, the method comprising:
determining a first field of view (FoV), based on a speed of a second FoV of the second user, wherein the FoV of the second user is an original FoV with no reduction (Marks: Fig. 4; Para. [0100]);
generating a modified first FoV by at least one of (1) reducing the first FoV based on the speed of the second FoV of the second user increasing, and (2) increasing the first FoV based on the speed of the second FoV of the second user decreasing (Marks: Fig. 6; Paras. [0064], [0121]); and
transmitting the modified first FoV to the first user and presenting the modified first FoV to the first user as a new viewport (Marks: Fig. 7A; Paras. [0119] – [0120]).

With respect to Claim 2, Marks teaches the method of claim 1, further comprising determining the speed of the second FoV of the second user to be a speed of a head mounted display worn by the second user or the speed of a handheld device operated by the second user (Marks: Para. [0085]).

With respect to Claim 4, Marks teaches the method of claim 1, further comprising determining the first FoV of the first user by applying a reducing factor to the second FoV of the second user (Marks: Para. [0052]).

With respect to Claim 5, Marks teaches the method of claim 4, further comprising transmitting the reducing factor through a Session Description Protocol (SDP) to the second user, wherein the reducing factor is defined by the first user (Marks: Para. [0118]).

With respect to Claim 6, Marks teaches the method of claim 5, wherein the reducing factor is transmitted to the second user at a beginning of the streaming session or during the streaming session (Marks: Para. [0118]).

With respect to Claim 7, Marks teaches the method of claim 1, further comprising transmitting a minimum FoV through a Session Description Protocol (SDP) to the second user, wherein the minimum FoV is defined by the first user, and the FoV of the first user is not less than the minimum FoV (Marks: Para. [0123]).

With respect to Claim 8, Marks teaches the method of claim 7, wherein the minimum FoV is transmitted to the second user at a beginning of the streaming session or during the streaming session (Marks: Para. [0118]).

Apparatus claims (9, 10, 12, 13 & 14) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 2, 4, 5 & 7).  Therefore apparatus claims (9, 10, 12, 13 & 14) correspond to method claims (1, 2, 4, 5 & 7), and are rejected for the same reasons of anticipation as used above. 

Apparatus claims (15, 16, 18, 19 & 20) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 2, 4, 5 & 7).  Therefore apparatus claims (15, 16, 18, 19 & 20) correspond to method claims (1, 2, 4, 5 & 7), and are rejected for the same reasons of anticipation as used above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Fateh (US 2016/0133170).
With respect to Claim 3, Marks teaches the method of claim 1.
Marks fails to expressly disclose transmitting, based on the first FoV of the first user being reduced, a region between the second FoV of the second user and the modified first FoV of the first user in low resolution.
However, Fateh teaches transmitting, based on the first FoV of the first user being reduced, a region between the second FoV of the second user and the modified first FoV of the first user in low resolution (Fateh: Paras. [0105], [0107], [0108]; Fig. 8, 844).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method, as taught by Marks, to incorporate modifying the resolution in relation to one or more focal points, as taught by Fateh, in order to more accurately mimic a user’s high resolution and low resolution fields of view (Fateh: Abstract).

Similar reasoning applies, mutatis mutandis, to corresponding apparatus claims 11 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625